Citation Nr: 1740972	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as 0 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty service from February 1956 to February 1976. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire time on appeal, the Veteran's bilateral hearing loss has been manifested by level II hearing in his right ear and level III hearing in his left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  

Here, the Veteran's March 2016 claim was submitted as a fully developed claim with a Fully Developed Claim Certification executed by the Veteran.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for VA to undertake further development of the claim.  When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See, VA Form 21-526EZ. 

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.  

The Veteran's service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran was also most recently provided with a VA examination in connection with his claim in June 2016.  Accordingly, VA's duty to assist with respect to obtaining relevant records and appropriate examinations have been met.  38 C.F.R. § 3.159(c)(2016);  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

II.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran was granted service connection for his bilateral hearing under Diagnostic Code 6100 for sensorineural hearing loss.  See 38 C.F.R. § 4.85.  A noncompensable rating was assigned and the Veteran filed a claim for an increase in his disability rating in March 2010.

The ratings for defective hearing range from 0 percent to 100 percent, based on the organic impairment of hearing acuity as measured by results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 when an exceptional pattern of hearing loss is shown. 

The Veteran has been service connected for bilateral hearing loss at an initial rating of 0 percent beginning March 1, 1976.  The Veteran did not appeal and that decision became final.  The Veteran was originally denied for his increased rating claim for bilateral hearing loss in an August 1999 rating decision which was not appealed and became final.  The Veteran was later denied an increased rating for his bilateral hearing loss in a December 2013 rating decision, which was also not appealed and therefore became final.  Because the current claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to the date that the claim was filed.  38 C.F.R. § 3.400(o)(2016).  This includes treatment from VA medical centers and the result of the Veteran's VA audiological examination in June 2016. 

The Veteran's VA audiological examination in June 2016 does not provide for a compensable rating for hearing loss.  Pure tone threshold, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
25
15
15
LEFT
30
45
20
15
25

The average decibel loss in the right ear was 61.25 and the average decibel loss in the left ear was 61.25.  Speech recognition ability, using the Maryland CNC test, was 92 percent in the right ear and 86 percent in the left.  See, June 2016 VA examination.  These audiological findings correspond to level II hearing in right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table IV.  Under Table VII, a designation of level I in both the right and left ears yields a 0 percent disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board notes that even by rounding the average decibel loss in both ears to 62 percent, the level hearing would not change and he would still not be entitled to a compensable disability rating. 

Consideration has been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the Veteran's audiological findings from his June 2016 VA examination.  For this examination, pure tone threshold levels were neither 55 decibels or higher at 1000, 2000, 3000, and 4000 Hertz, nor were they 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

The Board has considered the Veteran's lay statements regarding the severity of his hearing loss symptoms, and his post-service VA treatment records documenting treatment for his hearing loss.  The Board notes that while the Veteran is competent to testify regarding these symptoms as they are within the knowledge and observation of lay witnesses, compensation for hearing loss can only be obtained as a result of the mechanical application of Diagnostic Code 6100.  While the Board is sympathetic to the Veteran's condition, lay testimony by itself is insufficient to determine the severity of hearing loss symptoms for compensation purposes.  Additionally, while the Veteran's post-service VA treatment records corroborate the Veteran's statements, they do not contain the audiological measurements that are required to determine audiological disability ratings under Diagnostic Code 6100.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


